Wright, J.
Bill in equity filed by plaintiff, a minor, in 1864, to set aside a decree in defendant’s favor, foreclosing a tax title by him to certain real estate of plaintiff in Iowa City. The decree, thus attacked, was rendered in 1861. Issue was .taken upon the matters alleged .in the bill; hearing and decree for plaintiff, and defendant appeals.
, In affirming this decree it is only necessary to say that, in none of the methods pointed out in the prior adjudications of this court does it appear, that the testimony is before us upon which the case was heard below. Appellant does not appear to prosecute this appeal. As far. as we can see, the case turned upon the facts. Assuming, however, that they are all before us the decree was most manifestly right..
Affirmed.